Exhibit 10.3
IOWA TELECOMMUNICATIONS SERVICES, INC.
CHANGE OF CONTROL AGREEMENT
     THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made and entered
into this 21st day of September, 2009, by and between IOWA TELECOMMUNICATIONS
SERVICES, INC., an Iowa corporation (the “Company”) and
                                        , an Iowa resident (“Executive”).
WITNESSETH:
     WHEREAS, Executive is a key management employee of the Company or of a
subsidiary; and
     WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
recognizes that the trend of consolidation in the telecom industry creates the
possibility that a Change of Control (as hereinafter defined) of the Company
could occur at some time in the future, and that such possibility, and the
uncertainty it may cause, may result in the departure or distraction of key
management employees of the Company or of a subsidiary to the detriment of the
Company; and
     WHEREAS, the Board of Directors has determined that the Company should
encourage the continued employment of Executive by the Company or a subsidiary
and the continued dedication of Executive to his assigned duties without
distraction as a result of the circumstances arising from the possibility of a
Change of Control.
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the Company and Executive agree as follows:
     1. Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
     “Bonus Plan” shall mean the Company’s annual incentive bonus plan and/or
any other formalized plans, if any, in which Executive is eligible to
participate providing incentive compensation payable in cash to eligible
participants determined on the basis of the Company’s and/or Executive’s
performance during the Company’s fiscal year, but shall expressly exclude,
without limitation, the Company’s Deferred Compensation Plan, any plan qualified
or intended to be qualified under Section 401(a) of the Internal Revenue Code
and any plan supplementary thereto, the Company’s 2005 Stock Incentive Plan, and
any other plan or arrangement under which stock, stock options, stock
appreciation rights, restricted stock or similar options, stock, or rights are
issued, any amendment or restatement of, or successor plan to, any of the
foregoing plans in effect from time to time, and any executive fringe benefits.
     “Cause” for termination by the Company of Executive’s employment shall mean
only:

  (i)   a conviction of Executive of, or a guilty or nolo contendere plea by
Executive with respect to, any crime punishable as a felony or involving moral
turpitude, or any bar against Executive from serving as a director, officer or
employee of any publicly-traded company;     (ii)   any act of dishonesty by
Executive either involving his employment or which is harmful to the Company or
any subsidiary, or to employees of the Company or any subsidiary;

 



--------------------------------------------------------------------------------



 



  (iii)   any failure of Executive to materially comply with the reasonable
policies, regulations and directives of the Company as in effect from time to
time;     (iv)   any act or omission on the part of Executive which is clearly
and materially harmful to the reputation or business of the Company, including,
but not limited to, conduct which is inconsistent with federal and state laws
respecting harassment of, or discrimination against, one or more of the
Company’s employees;     (v)   any material violation by Executive of the
provisions of any confidentiality agreement between the Company and Executive
and/or the provisions of Section 5 (Non-Compete) of this Agreement; or     (vi)
  any willful failure to perform the duties and responsibilities of Executive’s
position, unless occasioned by illness, injury or “Disability.”

     “Change of Control” of the Company shall be deemed to have occurred if, at
any time subsequent to the date of this Agreement:

  (i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power (with respect to the election of directors) of the
Company’s then outstanding securities;     (ii)   individuals who as of the date
of the execution of this Agreement constitute the Board of Directors (and any
new director whose election to the Board of Directors or nomination for election
to the Board of Directors by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the members of the Board of Directors then still
in office) cease for any reason to constitute a majority of the Board of
Directors;     (iii)   the consummation of a merger or consolidation of the
Company with or into any other corporation, other than a merger or consolidation
which results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or a parent
company of the surviving entity) more than 50% of the combined voting power
(with respect to the election of directors) of the securities of the Company or
of such surviving entity or parent company thereof outstanding immediately after
such merger or consolidation; or     (iv)   the consummation of a plan of
complete liquidation of the Company or of an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s business
or assets.

     “Disability” shall mean Executive’s inability to substantially perform the
majority of the duties and responsibilities of Executive’s position for more
than one hundred eighty (180) consecutive calendar days at any one time, by
reason of physical or mental illness or injury, as

2



--------------------------------------------------------------------------------



 



determined by an examining physician or mental health professional selected by
Executive and reasonably acceptable to the Company. Notwithstanding anything
herein to the contrary, such 180-calendar day period shall begin to run from the
date such disability is determined to have occurred, regardless of whether
Executive has any unused vacation. If Executive is unable to substantially
perform the majority of the duties and responsibilities of Executive’s position
for less than 180 days and then resumes performance of such duties and
responsibilities, and if within one hundred eighty (180) calendar days of the
resumption of such duties Executive is again unable to substantially perform the
majority of the duties and responsibilities of Executive’s position by reason of
physical or mental illness or injury for a period of more than thirty
(30) consecutive calendar days, then such subsequent disability period shall be
deemed to be a continuation of the immediately preceding disability period.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Good Reason” for termination by Executive of Executive’s employment
following a Change of Control shall mean the occurrence, without Executive’s
express written consent, of any one of the following:

  (i)   the failure by the Company to pay to Executive any portion of
Executive’s current compensation, or any reduction in Executive’s annual base
salary or in the bonus for which Executive is eligible under the Bonus Plan, as
in effect immediately prior to the Change of Control;     (ii)   any action that
materially diminishes Executive’s position, authority, duties or
responsibilities from those in effect immediately prior to the Change of
Control, other than any change in Executive’s authority, duties or
responsibilities made in the ordinary course of business prior to the events
described in clause (ii) or (iii) of the definition of “Severance in connection
with a Change of Control”;     (iii)   any requirement that Executive regularly
render his services at a location other than one that is within forty-five
(45) miles of Newton, Iowa, other than necessary business travel occasioned by
the performance of Executive’s duties consistent with such duties immediately
prior to the Change of Control; provided, however, that Executive may refuse to
render his services from such other location and need not actually render his
services from such other location in order to invoke the protection of this
paragraph (iii), it being sufficient that the Company has required Executive to
perform his services from such other location; or     (iv)   any material
reduction in the aggregate value of the Company’s non-stock related benefit
plans provided to Executive from those provided immediately prior to the Change
of Control.

Any of the foregoing reasons may be waived by Executive. If Executive consents
in writing to such foregoing circumstance or if Executive does not resign for
Good Reason within three (3) months after the later of the date Executive
acquires actual knowledge of the occurrence of any of the foregoing reasons or
the effective date of the change giving rise to Good Reason (e.g. in the case of
paragraph (ii), the effective date of a diminishment in responsibilities, or in
the case of paragraph (iii), the date as of which Executive is required to
actually begin performing his services from another location), then such Good
Reason, but only as to such specific event, shall be deemed waived.

3



--------------------------------------------------------------------------------



 



     “Section 409A” shall mean Section 409A of the Internal Revenue Code and any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.
     “Severance” shall mean Executive’s “separation from service” (within the
meaning of Section 409A) by reason of resignation for “Good Reason” or discharge
from employment by the Company for any reason other than “Cause,” “Disability”
or death. Executive’s Severance shall be deemed to be “in connection with a
Change of Control” only if such occurs (i) upon or after a Change of Control and
prior to the second anniversary of a Change of Control, (ii) after the Company
enters into an agreement for a transaction, the consummation of which would
result in a Change of Control, and before termination or expiration of such
agreement, or (iii) after a third party announces a tender or exchange offer or
proxy contest that, if completed, would result in a Change of Control and before
expiration or termination of such offer or contest.
     “Target Bonus” shall mean with respect to any Company fiscal year, the
amount of cash compensation that would be payable to Executive under the Bonus
Plan for such year, computed assuming that the level of performance with respect
to a performance goal identified in accordance with the terms of the Bonus Plan
as the “target” level of performance has been achieved. If the amount of
compensation depends on the achievement of multiple performance goals, the
achievement of each target level of performance with respect to each goal shall
be assumed.
     2. Term of Agreement. Except as otherwise provided herein, this Agreement
shall commence on the date executed by the parties and shall continue in effect
until December 31, 2014; provided, however, that if a Change of Control of the
Company shall occur during the term of this Agreement, this Agreement shall
continue in effect beyond the date of such Change of Control. If, prior to the
earlier of December 31, 2014 or a Change of Control, Executive’s employment with
the Company terminates, other than a Severance in connection with a Change of
Control, for any reason or no reason, or if Executive no longer serves as an
executive of the Company, other than a Severance in connection with a Change of
Control, this Agreement (other than Sections 5 and 6 hereof) shall immediately
terminate, and Executive shall not be entitled to any of the compensation and
benefits described in this Agreement. Any rights and obligations accruing before
the termination or expiration of this Agreement shall survive to the extent
necessary to enforce such rights and obligations.
     3. Change of Control Severance.
          (a) In the event of Executive’s Severance in connection with a Change
of Control during the Term, in consideration of Executive’s obligations under
Section 5 (Non-Compete), the Company shall provide to Executive:

  (1)   all salary and other compensation earned by Executive through the date
of Severance at the rate in effect immediately prior to such Termination;    
(2)   reimbursement of all reasonable, ordinary and necessary travel,
entertainment and other business related expenses incurred by Executive (in
accordance with the policies and procedures established by the Company from time
to time) in the performance of Executive’s duties and responsibilities;
provided, however, that Executive shall properly account

4



--------------------------------------------------------------------------------



 



      for such expenses in accordance with federal, state and local tax
requirements and the Company’s policies and procedures; and provided, further,
that in the case of taxable reimbursements or in-kind benefits that are subject
to Section 409A: such reimbursements or in-kind benefits shall be pursuant to an
objectively determinable nondiscretionary definition of expenses eligible for
reimbursement or the in-kind benefits to be provided; the amount of such
expenses that are eligible for reimbursement, or in-kind benefits provided,
during Executive’s taxable year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
the reimbursement must be paid to Executive promptly following Executive’s
submission of the expense report, but no later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred; and
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit;   (3)   any earned, accrued and unpaid bonus under
the Bonus Plan for a prior completed fiscal year;     (4)   a bonus under the
Bonus Plan for the year in which such Severance occurs based on actual results
for the year, but prorated based on days of employment during the year;     (5)
  all other amounts that Executive is entitled to receive under any compensation
plan (including but not limited to vacation policy ) maintained by the Company,
subject to any distribution requirements contained therein;     (6)   a cash
severance payment equal to                      (___) times the sum of
Executive’s base salary in effect immediately prior to such Change of Control
plus the amount of Target Bonus with respect to the year in which such Change of
Control occurred;     (7)   if Executive’s Severance in connection with a Change
of Control occurs after the expiration of twelve (12) months but prior to the
expiration of twenty-four (24) months following said Change of Control, a cash
payment equal to the fair market value of all             shares of restricted
stock (or other property or rights into which such restricted stock has been
converted) issued to Executive prior to such Severance that, as of the moment
just prior to Executive’s Severance, have neither vested to Executive nor been
forfeited pursuant to the terms of the 2005 Stock Incentive Plan or the
restricted stock agreement pertaining to said shares;     (8)   group health
plan (including vision and dental if offered by the Company to its active
executive officers) coverage for Executive, his spouse, and dependents until the
earlier of (i)                                          (___) months after the
date of such Severance, or (ii) the date Executive obtains coverage under a
subsequent employer’s group health plan; and     (9)   the title to the Company
vehicle provided by the Company for Executive’s personal use and in use by
Executive immediately prior to a Change of Control.

5



--------------------------------------------------------------------------------



 



The payments described in Section 3(a), subsections (1) through (7) and (9),
shall be made as soon as practicable following Executive’s Severance.
          (b) All cash amounts that are not to be paid within sixty (60) days
after Executive’s Severance under Subsection (a) shall within sixty (60) days
after Executive’s Severance be placed in escrow pursuant to an escrow agreement
among the Company, Executive and an independent escrow agent selected by mutual
agreement of the Company and Executive, which agreement will provide for an
unconditional release of funds from escrow to pay Executive when required by
this Agreement, subject to Subsection 3(e) below, and which funds may not be
otherwise released from escrow, except that the funds will be subject to the
claims of the Company’s general creditors under federal and state law in the
event the Company is unable to pay its debts as they become due or the Company
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.
          (c) The Company shall provide the group health plan coverage pursuant
to Subsection (a) to Executive on the same terms and conditions and at the same
cost as it provides coverage to similarly situated active executive officers of
the Company. If Executive dies during the period that he is entitled to coverage
hereunder, his spouse and minor dependents shall be permitted to continue
coverage on the same basis as if Executive had survived.
          (d) Notwithstanding anything contained in this Agreement to the
contrary, if Executive is a “specified employee,” as determined under the
Company’s policy for determining specified employees on the date of Severance,
all payments, benefits or reimbursements paid or provided under this Agreement
that constitute a “deferral of compensation” within the meaning of Section 409A,
that are provided as a result of a “separation from service” within the meaning
of Section 409A and that would otherwise be paid or provided during the first
six months following such date of Severance shall be accumulated through and
paid or provided (together with interest at the applicable Federal short-term
rate, compounded semi-annually, in effect under Section 1274(d) of the Internal
Revenue Code as of the date of Severance) within 30 calendar days after the
first business day following the six month anniversary of such date of Severance
(or, if Executive dies during such six-month period, within 10 calendar days
after Executive’s death). It is intended that the payments and benefits provided
under this Agreement shall either be exempt from the application of, or comply
with, the requirements of Section 409A. This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Corporation shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax under
Section 409A upon Executive. Although the Company shall use its best efforts to
avoid the imposition of taxation, interest and penalties under Section 409A, the
tax treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Company, its subsidiaries nor their respective
directors, officers, employees or advisors shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive or other
taxpayer as a result of the Agreement.
          (e) All payments made to Executive under this Section 3 shall be
reduced by amounts (i) required to be withheld in accordance with federal, state
and local laws and regulations in effect at the time of payment, or (ii) owed to
the Company by Executive for any amounts advanced, loaned or misappropriated.
     4. IRC Section 280G Cutback. Notwithstanding any other provision of this
Agreement, if any payments or benefits in the nature of compensation pursuant to
this Agreement or otherwise would in the aggregate result in Executive receiving
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code, then such payment or benefits shall be cut back to the minimum extent
necessary to avoid an excise tax under Section 4999 of the Internal Revenue
Code, but if and only if applying such cutback

6



--------------------------------------------------------------------------------



 



would result in Executive retaining a larger after-tax amount. In determining
the extent to which such cutback is necessary, an appropriate portion of the
Severance shall be treated as reasonable compensation for Executive’s
obligations pursuant to Section 5. The determination of such portion shall be by
mutual agreement of the Company and Executive, or if requested by Executive, the
determination will be made by a valuator mutually acceptable to the Company and
Executive whose fees and expenses shall be paid by the Company. If any payments
or benefits are to be cut back, the payments and benefits to be paid latest in
time shall be cut back first, and in the event that payments and benefits to be
cut back are to be paid at the same time, non-cash payments and benefits shall
be cut back before cash payments.
     5. Non-Compete.
          (a) Executive agrees that during the term of this Agreement so long as
he remains employed with the Company and, if Executive’s employment with the
Company is terminated during the term of this Agreement for any reason, for a
period of twenty-four months after such termination of Executive’s employment,
Executive will not, directly or indirectly:

  (i)   engage in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, stockholder, employee, member of any association or
otherwise) in the business of providing local exchange telecommunications
services, long distance or Internet access in the State of Iowa or any local
telephone exchange area in which the Company provides local exchange services;  
  (ii)   in any way interfere or attempt to interfere with the Company’s
relationships with any of the Company’s then-current customers with the Company
with whom Executive has had material contact within the last year, suppliers,
vendors or investors; or     (iii)   employ or attempt to employ any of the
Company’s employees, or the employees of any enterprise managed or owned by the
Company, on behalf of any other entity competing with the Company;

          (b) If it is determined by a final non-appealable judgment of a court
of law or equity that Executive has breached this Section 5, the Company shall
be relieved of further severance payments to Executive pursuant to Section 3,
and Executive shall repay to the Company all severance payments previously
received pursuant to Section 3.
          (c) Executive will, prior to accepting employment with any new
employer, inform that employer of this Agreement and provide that employer with
a copy of this Section 5 if Section 5 remains in effect pursuant to the terms of
this Agreement as of the first day of Executive’s employment with the new
employer.
     6. Enforcement of Non-Compete Covenant. The parties acknowledge that the
Company will suffer irreparable harm if Executive breaches Section 5 of this
Agreement, either during or after the Term. Accordingly, the Company shall be
entitled to any right or remedy it may have, under this Agreement or otherwise,
at law or equity, including but not limited to an injunction, enjoining or
restraining Executive from any violation of Section 5 of this Agreement, without
any requirement that the Company post a bond or other security. However, such
right of equitable relief shall not be construed to be in lieu of any other
rights, including, but not limited to, the right to seek a remedy at law for
damages plus costs and reasonable attorney fees.

7



--------------------------------------------------------------------------------



 



     7. General Provisions.
          (a) The Company hereby represents and warrants to Executive as
follows: The execution and delivery of this Agreement and the performance by the
Company of the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement is a
legal, valid and legally binding obligation of the Company enforceable in
accordance with its terms. Neither the execution or delivery of this Agreement
nor the consummation by the Company of the actions contemplated hereby (i) will
violate any provision of the articles of incorporation or bylaws (or other
charter documents) of the Company, (ii) will violate or be in conflict with any
applicable law or any judgment, decree, injunction or order of any court or
governmental agency or authority, or (iii) will violate or conflict with or
constitute a default (or an event of which, with notice or lapse of time or
both, would constitute a default) under or will result in the termination of,
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the assets or properties of
the Company under, any contract, commitment, understanding, arrangement,
agreement or restriction of any kind or character to which the Company is a
party or by which the Company or any of its properties or assets may be bound or
affected.
          (b) No amount or benefit shall be payable under this Agreement unless
there shall have occurred a Severance in connection with a Change of Control
during the term of this Agreement. In no event shall payments in accordance with
this Agreement be made in respect of more than one Severance in connection with
a Change of Control.
          (c) This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between Executive and the Company, Executive shall not have any right to be
retained in the employ of the Company or of a subsidiary. Executive’s right,
following the occurrence of a Change of Control, to terminate his employment
under this Agreement for Good Reason shall not be affected by Executive’s
Disability or incapacity.
     8. Indemnification. The Company shall procure and maintain in force during
the Term of this Agreement Director and Officer liability insurance in such
amount or amounts as the Company may determine, which insurance shall include
coverage of the office of Vice President. The Company shall indemnify Executive
to the maximum extent authorized by the provisions of the Iowa Business
Corporation Act. In the event that the Company and Executive enter into a
separate agreement relating to indemnification, during the period of time that
such agreement remains in effect the provisions of this Section shall be
superseded thereby to the extent such agreement gives Executive greater rights;
provided, however there shall be no obligation of the Company to enter into such
separate indemnification agreement.
     9. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and (i) hand delivered, (ii) sent by registered or
certified mail, return receipt requested, or (iii) sent by overnight courier
requiring signature for delivery to the Company or Executive, as appropriate, at
the following addresses:

     
If to the Company:
  General Counsel
 
  Iowa Telecommunications Services, Inc.
 
  403 W. Fourth Street North
 
  Newton, IA 50208
 
   
If to Executive:
  To the last address the Company has on file for Executive

8



--------------------------------------------------------------------------------



 



The parties shall notify each other in writing of any changes in the
notification addresses at the time such changes occur.
     10. Assignment. This Agreement shall inure to the benefit of and be binding
upon the Company, and the Company’s legal successors. Executive shall not have
any right to assign or delegate his obligations under this Agreement; provided,
however, that in the event of Executive’s death, any amounts owed to Executive
hereunder shall be paid to his estate, except for those rights pursuant to
Section 8 which extend, and shall be provided, to his spouse and dependents.
     11. Modification. This Agreement shall not be changed, modified or amended
in any respect except by a written instrument signed by both parties.
     12. Entire Agreement. All prior discussions, negotiations and employment
agreements between the Company and Executive regarding the payment of severance
to Executive in connection with Change of Control, whether written or oral, are
hereby terminated and superseded in their entirety by this Agreement. In
addition, if and to the extent Section 5 (Non-Compete) is inconsistent with any
provision contained in any other prior agreement between Executive and Company,
the provisions of Section 5 shall control.
     13. Choice of Law. This Agreement shall be governed by the applicable laws
of the State of Iowa.
     14. Savings Clause. Any provision of this Agreement which is held by any
court having jurisdiction of the parties and this subject matter to be unlawful
shall be modified and made lawful by such court to the extent permitted by law,
and in accordance with the decisions of Iowa courts.
     15. Action by Board of Directors. Any action required by the Company’s
Board of Directors under this Agreement may be taken by the affirmative vote of
a majority of the members of the Board, or of a duly authorized committee having
authority over the matter in question, present at a meeting thereof, not
counting Executive; provided that termination for “Cause” pursuant to Section
6(a) shall require the approval of two-thirds of the members of the Board of
Directors present at a meeting thereof, not counting Executive.
     16. Legal Fees. In the event of any dispute between Executive and the
Company following a Change of Control of the Company, the Company shall
reimburse Executive for attorneys’ fees and expenses reasonably incurred by
Executive in such dispute within thirty (30) days after Executive remits
invoices for such fees and expenses; provided, however, Executive shall be
required to reimburse the Company, within thirty (30) days following such
determination, for the fees and expenses attributable to those issues upon which
Executive is judicially determined not to have prevailed upon the merits.
     17. Withholding Taxes. The Company shall be entitled to deduct from all
payments or benefits provided for under this Agreement any federal, state or
local income and employment-related taxes required by law to be withheld with
respect to such payments or benefits.
     18. Release. Notwithstanding anything contained herein to the contrary, the
Company shall only be obligated to pay or provide any benefits under Section 3
if: (i) within the 50-day period after the date of Severance, Executive first
executes a release substantially in the form attached hereto as Exhibit A; and
(ii) Executive does not revoke the release during the seven-day revocation
period prescribed by the Age Discrimination in Employment Act of 1967, as
amended, or any similar revocation period, if applicable. Within twenty-five
days (25) after the date of Severance giving rise to an obligation to make
payments or provide benefits under Section 3, the Company shall deliver to
Executive such form of release.

9



--------------------------------------------------------------------------------



 



     19. Captions. The headings or captions set forth in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.
     IN WITNESS WHEREOF, this Change of Control Agreement has been executed by
the parties effective as of the day and year first above written.

            IOWA TELECOMMUNICATIONS SERVICES, INC.
    By:           Its:                  

10



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER AND RELEASE AGREEMENT
(Pursuant to Section 18 of Change of Control Agreement)
     THIS WAIVER AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into this ___day of                     , 20___, by and between IOWA
TELECOMMUNICATIONS SERVICES, INC., an Iowa corporation (the “Company” or “Iowa
Telecommunications”) and                                         , an Iowa
resident (“Executive”).
     WHEREAS, the parties have entered into a Change of Control Agreement dated
                     ___, 2009 (the “CIC Agreement”); and
     WHEREAS, Executive’s employment has been or will be terminated at the close
of business on                                         ; and
     WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of certain severance benefits under the CIC Agreement
following termination of employment.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, it is agreed as follows:
     1. Release of Claims. Specifically in consideration of the payments to be
made and the benefits to be received by Executive pursuant to Section 3 of the
CIC Agreement (the “Severance Benefits”) certain of which Executive acknowledges
are in addition to payments and benefits to which Executive would be entitled
absent the CIC Agreement (except as otherwise provided in the Employment
Agreement), by signing this Agreement Executive, for himself and anyone who has
or obtains legal rights or claims through Executive, agree to the following:
     (a) Executive, for himself, his heirs, representatives, agents, successors
and assigns hereby releases and forever discharges Iowa Telecommunications from
any and all manner of past, present, or future claims, demands, actions, causes
of action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs and disbursements, any
individual or class action claims, or demands of any kind whatsoever, including
but not limited to any claims for salary, vacation, PTO, severance, incentive
compensation, deferred compensation, benefits, bonus, expenses, notice pay,
commission, or any claims for other compensation, any claims for fraud,
misrepresentation, fraudulent inducement, promissory estoppel, any claims under
the CIC Agreement, breach of covenant of good faith and fair dealing, implied
contract, defamation, any other claims arising by statute, in tort or contract,
any federal or state constitutional claims, any claims for discrimination based
on sex, race, color, creed, religion, age, national origin, sexual orientation,
gender identity, disability, veteran’s status, or any other protected class
status, any claims for unlawful sexual or other harassment, retaliation or
reprisal, any claims arising under Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., the
Employee Retirement Income Security Act (ERISA), 29 U.S.C. §1001, et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601, et seq., the Sarbanes-Oxley Act,
15 U.S.C. § 7201 et seq., the Iowa Civil Rights Act, any other claims under any
Iowa law, or any other claims arising under any federal, any state or local
statute, law or regulation, or any claims in any manner relating to his
employment, association with or separation from the Company, arising in law or
equity, whether known, suspected or unknown, and however originating or
existing, from the beginning of time to the date of the signing of this
Agreement.
     (b) Executive agrees to and hereby does release and discharge the Company
not only from any and all claims that Executive could make on his own behalf,
but also those that may or could be brought

 



--------------------------------------------------------------------------------



 



by any other person, entity or organization on his behalf or for his benefit,
and Executive specifically waives any right to become, and agrees not to become,
a member of any class in any proceeding or case in which a claim or claims
against the Company arises, in whole or in part, from any event which occurred
from the beginning of time to the date of this Agreement.
     (c) Executive does not, by signing this Agreement, release or waive (i) any
rights or claims that may arise after it is signed; (ii) any vested interest
Executive may have in any 401(k) by virtue of his employment with the Company;
(iii) any state unemployment compensation to which Executive may be entitled;
(iv) any rights of indemnification under Section 8 of CIC Agreement according to
the terms of such section or any other rights to indemnification Executive may
have pursuant to the Company’s Articles of Incorporation or bylaws or any
separate indemnification agreement (if any); (v) any rights under any directors
and officers liability insurance policy which provides for coverage for the
Executive, including, without limitation, the Directors and Officers liability
insurance described in Section 8 of the CIC Agreement; (vi) any rights the
Executive has under Sections 3 or 17 of the CIC Agreement; or (vii) the right to
file a charge of discrimination with a governmental agency, including the Equal
Employment Opportunity Commission, although Executive agrees that Executive will
not be entitled to recover any award of money, compensation, attorneys’ fees or
damages, whatsoever, if Executive file a charge of discrimination or other claim
or if Executive has a charge or other claim filed on his behalf.
     (d) Iowa Telecommunications and the Company, as used in this Section 1 and
Section 2 below, shall mean the Iowa Telecommunications Services, Inc., and any
parent, subsidiary, division, affiliated and related entities, and in both their
individual and corporate or official capacities, its and their present and
former officers, directors, shareholders, trustees, employees, agents,
attorneys, insurers, representatives and consultants, and the current and former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of the Company, and the predecessors,
successors and assigns of all of the above.
     2. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by the Company or
Executive of any liability or unlawful conduct whatsoever. The Company and
Executive specifically deny any liability or unlawful conduct.
     3. Notification of Rights under the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.). Executive is hereby notified of his
right to rescind the release of claims in regard to claims arising under the
Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., within
seven (7) calendar days of his signing of this Agreement. The rescission must be
in writing and delivered or mailed to: General Counsel, Iowa Telecommunications
Services, Inc., 403 W. Fourth Street North, Newton, IA 50208. If delivered by
mail, the rescission must be post-marked within the required period, properly
addressed to the individual noted above at the above address, and sent by
certified mail, return receipt requested. It is further understood that, if
Executive rescinds the release of claims in accordance with this Section,
Executive will not be entitled to the separation pay set forth in clauses (3),
(4), (6) and (7) of Subsection 3(a) of the CIC Agreement, and Executive must
immediately reimburse the Company for any such payments if they have already
been made to Executive or on his behalf. This Agreement will be effective upon
the expiration of the 7-day period noted in this Section if not rescinded by the
Executive within such 7-day period.
     4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, Executive acknowledges and
agrees that the Company has informed Executive by this Agreement that
(i) Executive has the right to consult with an attorney of his choice prior to
signing this Agreement, and (ii) Executive is entitled to twenty-one (21)
calendar days from the receipt of this Agreement to consider whether the terms
are acceptable to Executive. The Company encourages Executive to use the full
21-day period to consider this Agreement but Executive has the right, if he
chooses, to sign this Agreement prior to the expiration of the twenty-one
(21) day period.
     5. Return of Property. Executive acknowledges, by his signature to this
Agreement, that Executive has returned to the Company all corporate documents,
records, files, credit cards, computer disks

2



--------------------------------------------------------------------------------



 



and tapes, computer access cards, codes and keys, file access codes and keys,
building and office access cards, codes and keys, materials, equipment and other
property of the Company which is in Executive’s possession (and any copies
thereof).
     6. Nondisparagement. Executive agrees that Executive will not make any
disparaging or negative remarks, whether oral or in writing, regarding the
Company, its officers, directors or employees. The Company agrees that it will
not make any disparaging or negative remarks, whether oral or in writing,
regarding Executive.
     7. Communications with Prospective Employers. The Company and Executive
agree that all inquiries from prospective employers should be directed to
                                                            , at the Company,
and Mr./Ms. ___will inform the individual inquiring that it is the policy of the
Company to confirm only dates of employment and position last held of former
employees.
     8. Noncompetition Obligations. Executive understands and agrees that his
obligations under Section 5, and the corresponding provisions of Sections 6, and
9-19 of the CIC Agreement remain in full force according to their terms, and
survive the termination of his employment.
     9. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Company.
     10. Entire Agreement. This Agreement states the entire agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior negotiations, agreements, and understandings, if any, with respect to the
subject matter hereof. No modification, release, discharge, or waiver, of any
provision of this Agreement shall be of any force or effect unless made in
writing and signed by the parties hereto, and specifically identified as a
modification, release, or discharge, of this Agreement. If any term, clause, or
provision of this Agreement shall for any reason be adjudged invalid,
unenforceable, or void, the same shall not impair or invalidate any of the other
provisions of this Agreement, all of which shall be performed in accordance with
their respective terms.
     Executive acknowledges that Executive has not relied on any representations
or statements, whether oral or written, other than the express statements of
this Agreement, in signing this Agreement.
     11. Acknowledgment of Reading and Understanding. By signing this Agreement,
Executive acknowledges that he has read this Agreement, including the release of
claims contained in Section 1, and understands that the release of claims is a
full and final release of all claims Executive may have against the Company and
the other entities and individuals covered by the release. By signing, Executive
also acknowledges and agrees that he has entered into this Agreement knowingly
and voluntarily.
IN WITNESS WHEREOF, this Waiver and Release Agreement has been executed by the
parties effective as of the day and year first above written.

            IOWA TELECOMMUNICATIONS SERVICES, INC.
    By:           Its:                  

3